DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 5/21/2021 has been received and will be entered.
Claim(s) 1-8, 14-27, 30-34, and 37 is/are pending.
Claim(s) 14 is/are currently amended.
Claim(s) 9-13, 28-29, 35-36 is/are acknowledged as cancelled.
	
Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 14, 15, 18, 19, 20, 21, 22, 30, 33, and 34 under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0039849 to Resasco, et al., the rejection is obviated by amendment. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim(s) 14, 15, 18, 19, 20, 21, 22, 30, 33, 34 and 37 under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al., the rejection is obviated by amendment. The rejection is WITHDRAWN.
III. With respect to the rejection of Claim(s) 31 under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al. in view of: (i) US 2005/0063891 to Shaffer, et al., the rejection is WITHDRAWN in view of the discussion above. 
IV. With respect to the rejection of Claim(s) 16-17 under 35 U.S.C. 103 as being unpatentable over US 2006/0039849 to Resasco, et al. in view of: (i) US 2011/0150746 to Khodadadi, et al., the rejection is WITHDRAWN in view of the discussion above.  

Allowable Subject Matter
I. Claims 1-8, 23-24, 26-27, 14-22, 30-31, 33, 34, 37, 25, and 32 are allowed.
	The Reasons for Allowance in the Non-Final Office Action dated 1/8/2020 and the Ex Parte Quayle Action dated 7/1/2020 are incorporated herein by reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736